                 Case 2:20-cv-00608-JCC Document 38 Filed 07/26/21 Page 1 of 1




                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   EC EDWARD COBB,                                      CASE NO. C20-0608-JCC
10                            Petitioner,                 ORDER
11          v.

12   DEPARTMENT OF CORRECTIONS, et al.,

13                            Respondents.
14

15          This matter comes before the Court on the Report and Recommendation (R&R) of the
16   Honorable S. Kate Vaughan, United States Magistrate Judge (Dkt. No. 35). Having thoroughly
17   considered the R&R and the relevant record, the Court ADOPTS the R&R (Dkt. No. 35) and
18   DISMISSES Petitioner EC Edward Cobb’s 28 U.S.C. § 2254 petition for a writ of habeas corpus
19   (Dkt. No. 20) without prejudice. The Court DIRECTS the Clerk to send copies of this Order to
20   the parties and to Judge Vaughan.
21          DATED this 26th day of July 2021.




                                                       A
22

23

24
                                                       John C. Coughenour
25                                                     UNITED STATES DISTRICT JUDGE
26


     ORDER
     C20-0608-JCC
     PAGE - 1
